Charles A. Loreto, J.
Motion to dismiss a landlord and tenant summary proceeding brought in this court.
Jurisdiction of such matters has long rested within the province of the City and Municipal Courts of New York City (Civ. Prac. Act, § 1413). By a 1962 amendment, such jurisdiction was transferred to the Civil Court of the City of New York (L. 1962, ch. 695 [eff. Sept. 1]). Finally, on September 1, 1963, with the onset of the new Civil Practice Law and Buies, specification of the courts having jurisdiction of a special proceeding to recover real property was set forth in section 701 of the Beal Property Actions and Proceedings Law, which provides that such a special proceeding may be maintained in “ a court of civil jurisdiction in a city.” This would appear to be a continuing grant of exclusive jurisdiction to the Civil Court of the City of New York to handle such special proceedings.
Nevertheless, even if concurrent jurisdiction of such proceedings in this court is assumed, there are good and obvious reasons why jurisdiction in such types of cases should generally be declined here, deferring to the court which is specially equipped to handle expeditiously and competently such matters. The motion is granted, and the petition is dismissed.